Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     This First Amendment to Credit Agreement (this “First Amendment”) is made
as of this 24th day of November, 2009 by and among:
     rue21, inc., a Delaware corporation, for itself and as agent (in such
capacity, the “Lead Borrower”) for the other Borrowers from time to time party
to the Credit Agreement (as defined below);
     r services llc, a Virginia limited liability company (the “Guarantor”);
     BANK OF AMERICA, N.A., as a Lender; and
     BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing
Line Lender and L/C Issuer;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
W I T N E S S E T H:
     WHEREAS, reference is made to that certain Credit Agreement, dated as of
April 10, 2008 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) the Lead Borrower
(as successor by merger to rue21, inc., a Pennsylvania corporation) and the
other Borrowers from time to time party thereto (individually, a “Borrower” and,
collectively with the Lead Borrower, the “Borrowers”), (ii) the Guarantors from
time to time party thereto (individually, a “Guarantor” and, collectively, the
“Guarantors”), (iii) the Lenders from time to time party thereto (individually,
a “Lender” and, collectively, the “Lenders”), and (iv) Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer;
     WHEREAS, the Loan Parties have requested that the Administrative Agent and
the Lenders amend certain provisions of the Credit Agreement; and
     WHEREAS, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement on the terms and conditions set forth
herein.
     NOW, THEREFORE, it is hereby agreed as follows:

1.   Definitions. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.

2.   Amendments to Article I. The definitions of the following terms in
Article I of the Credit Agreement are hereby amended as follows:

  (a)   The definition of “Adjustment Date” is hereby deleted in its entirety
and the following substituted in its stead:

1



--------------------------------------------------------------------------------



 



      “Adjustment Date” means the first day of each Fiscal Quarter, provided
that the first Adjustment Date after the First Amendment Effective Date shall be
May 1, 2010.     (b)   The definition of “Applicable Margin” is hereby deleted
in its entirety and the following substituted in its stead:         “Applicable
Margin” means:

     (a) From and after the First Amendment Effective Date until the first
Adjustment Date, the percentages set forth in Level II of the pricing grid
below, unless Average Daily Excess Availability does not support the
requirements of Level II or lower, in which event the Applicable Margin will be
set at Level III or Level IV, as applicable. In no event shall the Applicable
Margin be set at Level I prior to the first Adjustment Date (even if the Average
Daily Excess Availability requirements for Level I have been met); and
     (b) From and after the first Adjustment Date, the Applicable Margin shall
be determined from the following pricing grid based upon the Average Daily
Excess Availability for the most recent Fiscal Quarter ended immediately
preceding such Adjustment Date; provided, however, that notwithstanding anything
to the contrary set forth herein, upon the occurrence of an Event of Default,
the Administrative Agent may, and at the direction of the Required Lenders
shall, immediately increase the Applicable Margin to that set forth in Level IV
(even if the Average Daily Excess Availability requirements for a different
Level have been met) and interest shall accrue at the Default Rate unless and
until such time as such Event of Default has been duly waived as provided in
Section 10.01 hereof; provided further that, if any Borrowing Base Certificate
delivered pursuant to Section 6.02 of this Agreement is at any time restated or
otherwise revised, or if the information set forth in any such Borrowing Base
Certificate otherwise proves to be false or incorrect such that the Applicable
Margin would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

2



--------------------------------------------------------------------------------



 



                          Average Daily   LIBO Applicable   Base Rate Level  
Excess Availability   Margin   Applicable Margin
I
  Greater than or equal to $60,000,000     2.25 %     1.25 %
II
  Less than $60,000,000 but greater than or equal to $40,000,000     2.50 %    
1.50 %
III
  Less than $40,000,000 but greater than or equal to $20,000,000     2.75 %    
1.75 %
IV
  Less than $20,000,000     3.00 %     2.00 %

  (c)   The definition of “Appraisal Percentage” is hereby deleted in its
entirety and the following substituted in its stead:         “Appraisal
Percentage” means the following percentages during the periods indicated:

          Period   Appraisal Percentage
January 1st through September 30th of each year
    90 %
October 1st through December 31st of each year
    92.5 %

  (d)   The definition of “Base Rate” is hereby deleted in its entirety and the
following substituted in its stead:         “Base Rate” means, for any day, a
fluctuating rate per annum equal to the highest of (a) the Federal Funds Rate
for such day plus one-half of one percent (0.50%), (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”, or (c) the Adjusted LIBO Rate (calculated utilizing the
LIBO Rate for a one-month interest period, as determined on such day), plus one
percent (1.00%). The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a

3



--------------------------------------------------------------------------------



 



      reference point for pricing some loans, which may be priced at, above, or
below such announced rate. If, for any reason, the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Rate or the LIBO Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations thereof in accordance with the terms hereof, the Base Rate
shall be determined without regard to clauses (a) or (c) of the first sentence
of this definition, as applicable, until the circumstances giving rise to such
inability no longer exist. Any change in the Base Rate due to a change in Bank
of America’s “prime rate”, the Federal Funds Rate or the Adjusted LIBO Rate
shall be effective on the effective date of such change in Bank of America’s
“prime rate”, the Federal Funds Rate or the Adjusted LIBO Rate, respectively.  
(e)   The definition of “Cash Dominion Event” is hereby deleted in its entirety
and the following substituted in its stead:         “Cash Dominion Event” means
either (a) the occurrence and continuance of any Event of Default, or (b) the
failure of the Borrowers to maintain Excess Availability for fourteen
(14) consecutive days equal to or greater than twenty percent (20%) of the
Borrowing Base at any time. For purposes of this Agreement, the occurrence of a
Cash Dominion Event shall be deemed continuing at the Administrative Agent’s
option (i) so long as such Event of Default has not been waived, and/or (ii) if
such Cash Dominion Event arises as a result of the Borrowers’ failure to achieve
Excess Availability as required hereunder, until Excess Availability for thirty
(30) consecutive Business Days is equal to or greater than twenty percent (20%)
of the Borrowing Base, in which case a Cash Dominion Event shall no longer be
deemed to be continuing for purposes of this Agreement; provided that a Cash
Dominion Event shall be deemed continuing (even if an Event of Default is no
longer continuing and/or Excess Availability exceeds the required amount for
thirty (30) consecutive Business Days) at all times after a Cash Dominion Event
has occurred and been discontinued on three (3) occasions after the Closing
Date.     (f)   The definition of “Change of Control” is hereby deleted in its
entirety and the following substituted in its stead:         “Change of Control”
means an event or series of events by which:

     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than SKM Equity Partners II, L.P. and its Affiliates becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act

4



--------------------------------------------------------------------------------



 



of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of (i) 35% or more of
the Equity Interests of the Lead Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Lead Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
“person” or “group” has the right to acquire pursuant to any option right) and
(ii) a percentage that is greater than the percentage of the Equity Interests of
the Lead Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Lead Borrower that is then beneficially owned
by SKM Equity Partners II, L.P. and its Affiliates; or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Lead
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) the Lead Borrower fails at any time to own, directly or indirectly,
100% of the Equity Interests of each other Loan Party free and clear of all
Liens (other than the Liens in favor of the Collateral Agent), except where such
failure is as a result of a transaction permitted by the Loan Documents.

  (g)   The definition of “Covenant Compliance Event” is hereby deleted from
Article I of the Credit Agreement in its entirety.     (h)   Clause (h) of the
definition of “Permitted Disposition” is hereby deleted in its entirety and the
following substituted in its stead:

      “(h) the issuance and sale of Equity Interests (other than Disqualified
Stock) by any Loan Party or any Subsidiary thereof, including, without
limitation, (i) the

5



--------------------------------------------------------------------------------



 



      sale or issuance of any Equity Interests of the Lead Borrower in
connection with a Public Offering and (ii) the sale or issuance of Equity
Interests of the Lead Borrower to directors, officers, employees and consultants
of the Lead Borrower or any Subsidiary thereof in connection with a management
incentive plan or other compensation arrangement approved by the board of
directors of the Lead Borrower.”

  (i)   Clause (a) of the definition of “Prepayment Event” is hereby amended by
deleting the reference to “$2,500,000” and replacing it with a reference to
“$4,000,000”.     (j)   Clause (b) of the definition of “Prepayment Event” is
hereby amended by deleting the reference therein to “$1,000,000” and replacing
it with a reference to “$2,000,000”.     (k)   The definition of “Public
Offering” is hereby deleted in its entirety and the following substituted in its
stead:         “Public Offering” means a public offering of the Equity Interests
of the Lead Borrower pursuant to an effective registration statement (other than
a registration statement on Form S-8) under the Securities Act of 1933.     (l)
  The definition of “Revolving Credit Ceiling” is hereby amended by deleting the
reference to “$60,000,000” and replacing it with a reference to “$85,000,000”.  
  (m)   The following new definitions are hereby added to Article I of the
Credit Agreement in alphabetical order:

  (i)   “Average Daily Outstandings” means the average daily Outstandings for
the immediately preceding month.     (ii)   “Disqualified Stock” means any
Equity Interest that, by its terms (or by the terms of any security into which
it is convertible, or for which it is exchangeable, in each case at the option
of the holder thereof), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is 91 days after the date on which the Loans mature; provided,
however, that (i) only the portion of such Equity Interests which so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock and (ii) with respect to any Equity Interests issued to any
employee or to any plan for the benefit of employees of the Lead Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Lead Borrower or one of its

6



--------------------------------------------------------------------------------



 



      Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability and if any class of Equity Interest of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of an
Equity Interest that is not Disqualified Stock, such Equity Interests shall not
be deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Stock solely because the
holders thereof have the right to require a Loan Party to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Lead Borrower and its Subsidiaries may become obligated to pay
upon maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.     (iii)  
“First Amendment Effective Date” means November 24, 2009.     (iv)   “Loan Cap”
means, at any time of determination, the lesser of (a) the Aggregate Commitments
or (b) the Borrowing Base.     (v)   “Outstandings” means the aggregate
Outstanding Amount of all Loans (including Committed Loans and Swing Line
Loans).

3.   Amendments to Article II. The provisions of Article 2 of the Credit
Agreement are hereby amended as follows:

  (a)   Section 2.09(a) of the Credit Agreement is hereby deleted in its
entirety and the following substituted in its stead:

      “(a) Commitment Fee.

     (i) From and after the First Amendment Effective Date until [May 1, 2010],
the Borrowers shall pay to the Administrative Agent, for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee (the
“Commitment Fee”) equal to the percentage per annum set forth in Level II of the
grid below (the “Commitment Fee Percentage”) times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Loans and (ii) the Outstanding Amount of L/C Obligations; provided that, if
Average Daily Excess Availability does not support the requirements of Level II
or lower, the Commitment Fee Percentage will be set at Level III or Level IV, as
applicable. In no event shall the Commitment Fee Percentage be set at Level I
prior to May 1, 2010 (even if the Average Daily Excess Availability requirements
for Level I have been met).

7



--------------------------------------------------------------------------------



 



     (ii) From and after May 1, 2010, the Borrowers shall pay to the
Administrative Agent, for the account of each Lender in accordance with its
Applicable Percentage, a Commitment Fee equal to the Commitment Fee Percentage
set forth in the grid below determined based upon Average Daily Excess
Availability during the calendar month just ended times the actual daily amount
by which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount
of Loans and (ii) the Outstanding Amount of L/C Obligations; provided that, if
any Borrowing Base Certificate delivered pursuant to Section 6.02 of this
Agreement is at any time restated or otherwise revised, or if the information
set forth in any such Borrowing Base Certificate otherwise proves to be false or
incorrect such that the Commitment Fee Percentage would have been higher than
was otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, the Commitment Fee due
under this Agreement shall be immediately recalculated at such higher rate for
any applicable periods and shall be due and payable on demand.

                  Average Daily Excess   Commitment Fee Level   Availability  
Percentage
I
  Greater than or equal to $60,000,000     0.35 %
II
  Less than $60,000,000 but greater than or equal to $40,000,000     0.40 %
III
  Less than $40,000,000 but greater than or equal to $20,000,000     0.45 %
IV
  Less than $20,000,000     0.50 %

      The Commitment Fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable monthly in arrears on the
last Business Day of each calendar month, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
The Commitment Fee shall be calculated monthly in arrears, and if there is any
change in the Commitment Fee Percentage during any month, the actual daily
amount shall be computed and multiplied by the Commitment Fee Percentage
separately for each period during such month that such Commitment Fee Percentage
was in effect.     (b)   Section 2.09(b) of the Credit Agreement is hereby
deleted in its entirety and the following substituted in its stead:

8



--------------------------------------------------------------------------------



 



      “(b) RESERVED.”

  (c)   The first sentence of Section 2.15(a) of the Credit Agreement is hereby
amended by deleting the reference therein to “$25,000,000” and replacing it with
a reference to “$15,000,000”.

4.   Amendments to Article VI. The provisions of Article VI of the Credit
Agreement are hereby amended as follows:

  (a)   Section 6.01(c) of the Credit Agreement is hereby deleted in its
entirety and the following substituted in its stead:

      “(c) RESERVED.”

  (b)   Section 6.02(b) of the Credit Agreement is hereby deleted in its
entirety and the following substituted in its stead:         “(b) concurrently
with the delivery of the financial statements referred to in Sections 6.01(a)
and (b), (i) a duly completed Compliance Certificate signed by a Responsible
Officer of the Lead Borrower and (ii) a copy of management’s discussion and
analysis with respect to such financial statements in form and substance
substantially similar to the discussion and analysis which the Lead Borrower
delivered to the agent under the Existing Revolving Credit Loan Agreement
immediately prior to the Closing Date, which such changes thereto as the
Administrative Agent may reasonably request from time to time. In the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Lead Borrower shall also provide a statement
of reconciliation conforming such financial statements to GAAP;”     (c)   The
proviso in Section 6.02(c) of the Credit Agreement is hereby deleted in its
entirety and the following substituted in its stead:         “;provided that
(i) if Excess Availability is less than twenty percent (20%) of the Borrowing
Base at any time, or (ii) any Event of Default has occurred and is continuing,
at the election of the Administrative Agent, such Borrowing Base Certificate
shall be delivered on Wednesday of each week (or, if Wednesday is not a Business
Day, on the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday;”     (d)   The third sentence of Section 6.10(b)
of the Credit Agreement is hereby deleted in its entirety and the following
substituted in its stead:         “The Loan Parties acknowledge that the
Administrative Agent may, in its Discretion, undertake one (1) inventory
appraisal and one (1) commercial finance examination each Fiscal Year at the
Loan Parties’ expense; provided that, if

9



--------------------------------------------------------------------------------



 



      Average Daily Outstandings as of the end of any month during the term of
this Agreement are greater than $20,000,000, the Loan Parties acknowledge that
the Administrative Agent may, in its Discretion, undertake up to two
(2) inventory appraisals and up to two (2) commercial finance examinations each
Fiscal Year at the Loan Parties’ expense; provided further that the cost of one
(1) inventory appraisal and one (1) commercial finance examination shall not
exceed $60,000 in the aggregate, plus all reasonable out-of-pocket expenses and
costs incurred in connection therewith.”

5.   Amendments to Article VII. The provisions of Article VII of the Credit
Agreement are hereby amended as follows:

  (a)   The lead-in language in Section 7.06 of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in its stead:        
“7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing prior
to, or immediately after giving effect to, any action described below or would
result therefrom:”     (b)   Section 7.06 of the Credit Agreement is hereby
amended by deleting the “and” at the end of clause (c), by deleting the “.” at
the end of clause (d) and replacing it with “; and” and by adding the following
new clause (e):         “(e) the Loan Parties and each Subsidiary may purchase,
redeem or otherwise acquire Equity Interests held by any of its present or
former directors, officers, employees and consultants pursuant to any management
equity plan or stock option plan, provided that Restricted Payments made
pursuant to this clause (e) shall not exceed (i) $500,000 in the aggregate in
any Fiscal Year and (ii) $2,000,000 in the aggregate from and after the First
Amendment Effective Date;”     (c)   Section 7.09 of the Credit Agreement is
hereby deleted in its entirety and the following is substituted in its stead:  
      “7.09 Transactions with Affiliates. Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Loan Parties or such
Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to:

     (a) a transaction between or among the Loan Parties;

10



--------------------------------------------------------------------------------



 



     (b) payment of reasonable compensation to officers and employees for
services actually rendered to any Loan Party or any Subsidiary thereof pursuant
to any management incentive plan or other compensation arrangement approved by
the board of directors of such Loan Party or any such Subsidiary; and
     (c) a one-time cash payment to SKM Equity Partners II, L.P. in an amount
not to exceed $1,500,000 in connection with termination of the existing
management agreement between the Lead Borrower and SKM Equity Partners II, L.P.,
provided that such payment may not be made if an Event of Default then exists or
would arise therefrom.”

  (d)   Section 7.15 of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in its stead:         “7.15 Availability
Covenant. Permit Excess Availability at any time to be less than ten percent
(10%) of the Loan Cap.”

6.   Amendments to Article VIII. The provisions of Article VIII of the Credit
Agreement are hereby amended as follows:

  (a)   Section 8.01(e) of the Credit Agreement is hereby amended by deleting
each of the references therein to “$1,000,000” and replacing each such reference
with a reference to “$2,000,000”.     (b)   Section 8.01(h) of the Credit
Agreement is hereby amended by deleting the reference therein to “ten
(10) consecutive days” and replacing it with a reference to fifteen
(15) consecutive days”.     (c)   Section 8.01(i) of the Credit Agreement is
hereby amended by deleting each of the references therein to “$1,000,000” and
replacing each such reference with a reference to “$2,000,000”.

7.   Amendment to Schedule 6.02. Schedule 6.02 to the Credit Agreement is hereby
amended and restated in its entirety in the form of Schedule 6.02 annexed to
this First Amendment.

8.   Ratification of Loan Documents. Except as otherwise expressly provided
herein, all terms and conditions of the Credit Agreement and the other Loan
Documents remain in full force and effect. The Loan Parties hereby ratify,
confirm, and reaffirm that all representations and warranties of the Loan
Parties contained in the Credit Agreement or any other Loan Document are true
and correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date. The Guarantors hereby acknowledge, confirm and agree that the
Guaranteed Obligations of the Guarantors under, and as defined in, the Facility
Guaranty include, without limitation, all Obligations of the Loan Parties at any
time and from time

11



--------------------------------------------------------------------------------



 



    to time outstanding under the Credit Agreement and the other Loan Documents,
as such Obligations have been increased pursuant to this First Amendment. The
Loan Parties hereby acknowledge, confirm and agree that the Security Documents,
and any and all Collateral previously pledged to the Collateral Agent, for the
benefit of the Credit Parties, pursuant thereto, shall continue to secure all
Obligations of the Loan Parties at any time and from time to time outstanding
under the Credit Agreement and the other Loan Documents, as such Obligations
have been increased pursuant to this First Amendment.

9.   Conditions to Effectiveness. This First Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
reasonable satisfaction of the Administrative Agent:

  (a)   The Administrative Agent shall have received counterparts of this First
Amendment duly executed and delivered by each of the parties hereto.     (b)  
The Administrative Agent shall have received counterparts of that certain First
Amendment to Security Agreement dated as of even date herewith among the Loan
Parties and the Collateral Agent (“Amendment to Security Agreement”) and that
certain First Amendment to Intellectual Property Security Agreement dated as of
even date herewith among the Loan Parties and the Collateral Agent (“Amendment
to IP Security Agreement”), each duly executed and delivered by each of the
parties thereto.     (c)   All corporate and shareholder action on the part of
the Loan Parties necessary for the valid execution, delivery and performance by
the Loan Parties of this First Amendment, the Amendment to Security Agreement
and the Amendment to IP Security Agreement shall have been duly and effectively
taken and evidence thereof reasonably satisfactory to the Administrative Agent
shall have been provided to the Administrative Agent.     (d)   The Lead
Borrower shall have delivered to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, a certificate of an
authorized officer attaching true and accurate copies of the Lead Borrower’s
amended and restated Certificate of Incorporation and amended and restated
By-Laws.     (e)   The Loan Parties shall have paid to the Administrative Agent,
for its own account, an amendment fee (the “Amendment Fee”) in the amount of
$125,000. The Amendment Fee shall be fully earned and paid by the Loan Parties
to the Administrative Agent in full on the effective date of this First
Amendment. The Amendment Fee shall not be subject to refund or rebate under any
circumstances.     (f)   The Loan Parties shall have paid in full all reasonable
costs and expenses of the Agents (including, without limitation, reasonable
attorneys’ fees) in connection

12



--------------------------------------------------------------------------------



 



      with the preparation, negotiation, execution and delivery of this First
Amendment and related documents.   (g)   After giving effect to this First
Amendment, no Default or Event of Default shall have occurred and be continuing.

     10. Miscellaneous.

  (a)   This First Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page to this First Amendment
by telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this First Amendment.     (b)   This First
Amendment expresses the entire understanding of the parties with respect to the
transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.     (c)   Any
determination that any provision of this First Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not effect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this First Amendment.     (d)   The Loan Parties represent and
warrant that they have consulted with independent legal counsel of their
selection in connection with this First Amendment and are not relying on any
representations or warranties of the Agents or the Lenders or their counsel in
entering into this First Amendment.     (e)   This First Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York.

[SIGNATURE PAGES FOLLOW]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereunto caused this First Amendment
to be executed and their seals to be hereto affixed as of the date first above
written.

             
 
                rue21, inc., as Lead Borrower and as a Borrower    
 
           
 
  By:   /s/ Keith McDonough    
 
           
 
  Name:   Keith McDonough    
 
  Title:   Senior Vice President, Chief Financial
Officer and Secretary    
 
                r services llc, as a Guarantor    
 
           
 
  By:   /s/ Keith McDonough    
 
           
 
  Name:   Keith McDonough    
 
  Title:   Director and President    
 
                BANK OF AMERICA, N.A., as Administrative Agent, Collateral
Agent, L/C Issuer and Swingline Lender and as a Lender    
 
           
 
  By:   /s/ Richard D. Hill, Jr.    
 
           
 
  Name:   Richard D. Hill, Jr.    
 
           
 
  Title:   Managing Director    
 
           

Signature Page to First Amendment to Credit Agreement

14



--------------------------------------------------------------------------------



 



Schedule 6.02

          Rue21, Inc. Reporting Requirements   Included  
A. Monthly (within 6 days after the end of each fiscal month) 1
       
1. Borrowing Base Certificate
       
 
     
2. Inventory Roll-Forward Report
       
 
     
3. Returns Report
       
 
     
4. Fiscal Year to Date Sales Since Last Physical
       
 
     
5. Eligible In-Transit Report
       
 
     
6. Major Credit Card Receivables Report
       
 
     
7. Customer Credit Liabilities (Gift Cert/Card, Merch. Credits, Cust. Deposits)
       
 
     
8. Land Lord Rent Reserve Report
       
 
     
 
       
B. Quarterly (within 45 days after the end of each fiscal quarter)
       
1. Quarterly Financial Statements
       
 
     
2. Quarterly Compliance Certificate
       
 
     
 
       
C. Annually (within 30 days of fiscal year end)
       
1. Projected consolidated forecast by month
       
 
     
 
       
D. Annually (within 90 days of fiscal year end)
       
1. Annual Financial Statements
       
 
     
2. Annual Compliance Certificate
       
 
     
3. Certificate from Registered Public Accounting Firm
       
 
     

 

1   BBC reporting will trigger to weekly reporting (due on the Wednesday of each
week or, if Wednesday is not a Business Day, on the next succeeding Business
Day, as of the close of business on the immediately preceding Saturday;) if
Excess Availability is less than twenty percent (20%) of the Borrowing Base at
any time, or (ii) any

